

114 S2668 IS: To provide housing opportunities for individuals living with HIV or AIDS.
U.S. Senate
2016-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2668IN THE SENATE OF THE UNITED STATESMarch 10, 2016Ms. Collins (for herself, Mr. Reed, Mr. Kirk, Mr. Durbin, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide housing opportunities for individuals living with HIV or AIDS.
	
		1.Formula and terms for allocations to prevent homelessness for individuals living with HIV or AIDS
 (a)In generalSubsection (c) of section 854 of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)) is amended by—
 (1)redesignating paragraph (3) as paragraph (5); and (2)striking paragraphs (1) and (2) and inserting the following:
					
						(1)Allocation of resources
 (A)Allocation formulaThe Secretary shall allocate 90 percent of the amount approved in appropriations Acts under section 863 among States and metropolitan statistical areas as follows:
 (i)75 percent of such amounts among— (I)cities that are the most populous unit of general local government in a metropolitan statistical area with a population greater than 500,000, as determined on the basis of the most recent census, and with more than 2,000 individuals living with HIV or AIDS, using the data specified in subparagraph (B); and
 (II)States with more than 2,000 individuals living with HIV or AIDS outside of metropolitan statistical areas.
 (ii)25 percent of such amounts among States and metropolitan statistical areas based on the method described in subparagraph (C).
 (B)Source of dataFor purposes of allocating amounts under this paragraph for any fiscal year, the number of individuals living with HIV or AIDS shall be the number of such individuals as confirmed by the Director of the Centers for Disease Control and Prevention, as of December 31 of the most recent calendar year for which such data is available.
 (C)Allocation under subparagraph (A)(ii)For purposes of allocating amounts under subparagraph (A)(ii), the Secretary shall develop a method that accounts for—
 (i)differences in housing costs among States and metropolitan statistical areas based on the fair market rental established pursuant to section 8(c) of the United States Housing Act of 1937 (42 U.S.C. 1437f(c)) or another methodology established through a notice published by the Secretary in the Federal Register; and
 (ii)differences in poverty rates among States and metropolitan statistical areas based on area poverty indexes or another methodology established through a notice published by the Secretary in the Federal Register.
								(2)Maintaining grants
 (A)Continued eligibility of fiscal year 2016 granteesA grantee that received an allocation in fiscal year 2016 shall continue to be eligible for allocations under paragraph (1) in subsequent fiscal years, subject to—
 (i)the amounts available from appropriations Acts under section 863; (ii)approval under section 105 by the Secretary of the most recent comprehensive housing affordability strategy for the grantee; and
 (iii)the requirements of subparagraph (C). (B)AdjustmentsAllocations to grantees described in subparagraph (A) shall be adjusted annually based on sections 203 (except subsection (d)) and 209 of division C of the Consolidated and Further Continuing Appropriations Act, 2012 (Public Law 112–55; 125 Stat. 693) except that, in lieu of the number of cases of AIDS, such sections shall be adjusted, through a notice published by the Secretary in the Federal Register, to reflect the number of individuals living with HIV or AIDS, and the allocation factors under paragraph (1)(C) of this subsection.
 (C)Redetermination of continued eligibilityThe Secretary shall redetermine the continued eligibility of a grantee that received an allocation in fiscal year 2016 at least once during the 10-year period following fiscal year 2016.
 (D)Adjustment to grantsFor each of fiscal years 2017, 2018, 2019, 2020, and 2021, the Secretary shall ensure that a grantee that received an allocation in the prior fiscal year does not receive an allocation that is 5 percent less than or 10 percent greater than the share of total available formula funds allocated to such grantee in the preceding fiscal year.
							(3)Alternative grantees
 (A)RequirementsThe Secretary may award funds reserved for a grantee eligible under paragraph (1) to an alternative grantee if—
 (i)the grantee submits to the Secretary a written agreement between the grantee and the alternative grantee that describes how the alternative grantee will take actions consistent with the applicable comprehensive housing affordability strategy for the grantee approved under section 105 of this Act;
 (ii)the Secretary approves the written agreement described in clause (i) and agrees to award funds to the alternative grantee; and
 (iii)the written agreement does not exceed a term of 10 years. (B)RenewalAn agreement approved pursuant to subparagraph (A) may be renewed by the parties with the approval of the Secretary.
 (C)DefinitionIn this paragraph, the term alternative grantee means a public housing agency (as defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))), a unified funding agency (as defined in section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360)), a State, a unit of general local government, or an instrumentality of State or local government.
 (4)ReallocationsIf a State or the city that is the most populous unit of general local government in a metropolitan statistical area declines an allocation under paragraph (1)(A), or the Secretary determines, in accordance with criteria specified in regulation, that a State or the city that is the most populous unit of general local government in a metropolitan statistical area that is eligible for an allocation under paragraph (1)(A) is unable to properly administer such allocation, the Secretary shall reallocate any funds reserved for such State or metropolitan statistical area as follows:
 (A)For funds reserved for a State— (i)to eligible metropolitan statistical areas within the State on a pro rata basis; or
 (ii)if there is no eligible metropolitan statistical area within a State, to metropolitan cities and urban counties within the State that are eligible for a grant under section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306), on a pro rata basis.
 (B)For funds reserved for a metropolitan statistical area, to the State in which the metropolitan statistical area is located.
 (C)If the Secretary is unable to make a reallocation under subparagraph (A) or (B), the Secretary shall make such funds available on a pro rata basis under the formula in paragraph (1)(A)..
 (b)Amendment to definitionsSection 853 of the AIDS Housing Opportunity Act (42 U.S.C. 12902) is amended— (1)in paragraph (1), by inserting or AIDS before means; and
 (2)by inserting at the end the following new paragraphs:  (15)The term HIV means infection with the human immunodeficiency virus.
 (16)The term individuals living with HIV or AIDS means, with respect to the counting of cases in a geographic area during a period of time, the sum of—
 (A)the number of living non-AIDS cases of HIV in the area; and (B)the number of living cases of AIDS in the area..